Since the contract here involved did not provide the length of time of its continuance or when it should terminate, a reasonable time is to be implied. Littlefield v. Bowen, 90 Wn. 286,155 P. 1053, Ann. Cas. 1918B, 177; Robinson v. Davis, 158 Wn. 556,291 P. 711; Foelkner v. Perkins, 197 Wn. 462,85 P.2d 1095; 12 Am. Jur. 854, Contracts, § 299.
In the Littlefield case, supra, this court said, on page 293 of the state report: "The contract did not itself provide a time for its termination. In such case a reasonable time was implied."
In determining what is a reasonable time within such implication, all the surrounding facts and circumstances *Page 757 
of the case, including the conversations and parol agreements between the parties, are admissible.
"By the weight of authority this implication is one of mixed fact and law; and as bearing thereon and tending to establish what is a reasonable time, extrinsic evidence of all the surrounding facts and circumstances, including the declarations and conversations of the parties and any parol agreement between the parties as to a specific time of delivery, is admissible." 20 Am. Jur. 978, Evidence, § 1120.
The instructions which the trial court gave to the jury are not in the record brought to this court, and it therefore must be assumed that the court instructed the jury in accordance with the law as hereinbefore stated. If the court did so instruct the jury, then the trier of the fact could very logically have found that the buying service was to be rendered by the appellant to the respondents for a period of five years, that being the time during which respondents were obligated to make semiannual payments of one thousand dollars each on the contract. The evidence was sufficient, in my opinion, to sustain the judgment of five thousand dollars on that theory.
For the reasons herein given, I concur in the result of the majority opinion.
GRADY, J., concurs with STEINERT, J.